HAWLEY, District Judge.
This case presents substantially the same questions that were involved in Mortgage Co. v. Hopper, 12 C. C. A. 293, 64 Fed. 553, 559. We are asked to review the question relative to the rights of bona fide purchasers, for value, before the issuance of a patent. We adhere to the views expressed upon this point in the Hopper Case, repeated and followed by this court in Diller v. Hawley, 26 C. C. A. 514, 81 Fed. 651, 655; and, upon the principles therein announced, the judgment of the circuit court is affirmed, with costs.